Voto particular de conformidad emitido por la
Jueza Aso-ciada Oronoz Rodríguez,
al que se unen la Jueza Presi-denta Señora Fiol Matta y los Jueces Asociados Señores Martínez Torres y Feliberti Cintrón.
Comparecen el Hon. Ángel Martínez Santiago y otros legisladores (peticionarios) mediante una Moción en Auxilio de Jurisdicción presentada a las 4:00 de la tarde de hoy, pretendiendo paralizar los procedimientos en el caso de epí-grafe, el cual tiene una vista pautada en el Tribunal de Pri-mera Instancia mañana 9 de abril a las 9:30 a. m. En la escueta moción de dos páginas alegan que, de no paralizar los procedimientos ante el foro de primera instancia, se les ocasionaría un daño irreparable a sus prerrogativas como legisladores.
Además, solicitan que atendamos con urgencia un Re-curso de Certificación Intrajurisdiccional presentado tam-bién ante este Tribunal el 6 de abril de 2015. En síntesis, mediante dicho recurso los peticionarios alegan que en el caso Ada Conde Vidal et al. v. Alejandro García Padilla et al., Civil No. 14-1253(PG), que se ventila en el foro federal, el Hon. Alejandro García Padilla y otros (parte recurrida) se atribuyeron la facultad de interpretar la Constitución del Estado Libre Asociado de Puerto Rico concluyendo que el Artículo 68 del Código Civil de Puerto Rico, 31 LPRA see. 221, es inconstitucional.
A tales efectos solicitan que este Tribunal declare, entre otras cuestiones: la inconstitucionalidad de la postura y el alegato que presentó la parte recurrida en el caso federal; que no le dé validez jurídica a los argumentos expuestos en dicho alegato; que le ordenemos a la parte recurrida a reti-rar —so pena de desacato— su alegato por ser presunta-mente nulo ab initio; que emitamos una sentencia declara-toria, mandamus e interdicto permanente para restringir las actuaciones de la parte recurrida, y que las actuaciones *829de la parte recurrida se refieran a evaluación ética. Todo ello, pues alegan que la parte recurrida no tiene “la capaci-dad en ley para realizar una acción en el caso federal que su efecto real es una colusión que permite que la parte deman-dante apelante en dicho caso, litigue sola y con todo a su favor”. Recurso de certificación intrajurisdiccional, pág. 17.
Los peticionarios argumentan que su solicitud se basa en una actuación de la parte recurrida durante el trámite del caso ante el tribunal federal. En particular, alegan que en la etapa apelativa de ese caso ante el Tribunal de Ape-laciones para el Primer Circuito de Boston la parte recu-rrida no defendió la constitucionalidad del Artículo 68 del Código Civil, supra, violando así las prerrogativas de las otras ramas de gobierno.
Los argumentos esgrimidos por los peticionarios no jus-tifican la expedición del recurso de Certificación. Hacerlo sería actuar a destiempo, cuando el expediente ante el Tribunal de Primera Instancia sobre los méritos se encuentra incompleto. La controversia, según esbozada por los legis-ladores peticionarios, no amerita urgente solución ni afecta la debida administración de la justicia. El mecanismo del recurso de certificación intrajurisdiccional es de carácter excepcional en atención al interés de que los casos madu-ren según su curso ordinario, reuniéndose toda la prueba y la argumentación necesaria para adjudicar debidamente una controversia. U.P.R. v. Laborde Torres y otros I, 180 DPR 253 (2010); Rivera v. J.C.A., 164 DPR 1 (2005).
Por otro lado, la Moción en Auxilio de Jurisdicción pre-sentada tampoco satisface los criterios para su expedición. Los peticionarios aluden a un alegado daño irreparable ba-sado en sus prerrogativas como legisladores, sin funda-mentarlo adecuadamente. También se debe indicar que los peticionarios incumplieron con el requisito de presentar la solicitud al menos cinco días antes de la vista para la cual se solicita la paralización, sin causa justificada, según lo requiere la Regla 28 del Reglamento del Tribunal Su*830premo, 4 LPRAAp. XXI-B. Ello aun cuando conocían desde el 25 de marzo que la vista aludida se celebraría el 9 de abril. Tomando en cuenta los requisitos de nuestra Regla 28, así como los fundamentos detrás del mecanismo de la Moción en Auxilio de Jurisdicción, la presente Moción de los peticionarios no satisface nuestra normativa sobre el particular. García López y otros v. E.L.A., 185 DPR 371, 378-379 (2012); Marrero v. Dolz, 142 DPR 72 (1996).
Por las razones antes referidas, estoy conforme con de-clarar “no ha lugar” tanto el recurso de Certificación como la Moción en Auxiliode Jurisdicción y dejar que la de-manda siga su curso ordinario.
— O —